Title: To George Washington from Joseph Jones, 21 June 1780
From: Jones, Joseph
To: Washington, George



Dear Sr
[Philadelphia, c.21 June 1780]

I have your favour of the 31st ult. in answer to my several Letters and was then impressed with and still feel great anxiety on account of our public affairs. The present distress is to be ascribed in great part to the resolution not to issue any more Bills of Credit before a sufficiency of money was provided and supplies secured for the Army—had proper precaution been taken in these matters, and the new scheme of Finance been ready for the public consideration, the determination not to increase the quantity of money and the alteration introduced by the new system would not have been so sensibly felt or occasioned the distress in the several Departments they have produced—from these I think we are nearly emerging as the new money is coming into use in the several States and will probably greatly relieve us—But by these and several other proceedings Congress have been gradually surrendering or throwing upon the several States the exercise of powers they should have retained and to their utmost have exercised themselves—untill at length they have scarse a power left but such as concerns foreign Transactions, for as to the Army the Congress is at present little more than the Medium through which the wants of the Army are conveyed to the States—This Body never had or at least in few instances have exercised powers adequate to the purposes of war And such as they had, have been from embarrasment and difficulties frittered away to the States and it will be found I fear very difficult to recover them. A Resolution passed the other day desiring the States to inform us what they had done upon certain requisitions for some time past that we might know what we had to rely on—This may probaly serve as a Basis for assuming powers should the answers afford an opening—other resolutions are now before us by one of them the States are desired to give express powers for calling forth Men provisions money for carrying on the war for the common defence—others go to the assumption of them

imediately—the first I have no doubt will pass this Body but will I expect sleep with the States, the others I believe will dye where they are—for so cautious are some of offending the States in this respect a Gentleman the other day plainly told us, upon a proposition to order some armed vessells to search the vessells going out to prevent the exportation of Flour, that if an Embargo was laid in the Delaware as in this State he consented to the measure, otherwise he never wd agree to such exercise of power.
The Merchant Bankers in this City are making generous exertions to procure and send forward to the Army a Supply of Flour and will afford us great help in that article. The Massachusetts Delegates read us Letters whereby it appears their State have raised 4000 Men for the Army and are embodying 4000 more to be ready if wanting. Gates Weedon and Morgan are ordered to the Southern Department. 5000 Militia are required from Virginia to join that Army and 3000 to be held in readiness—from N. Carolina 4000 and two thousand to be held in readiness—2500 of the Virginia Militia were to march yesterday. By our accounts it would seem that States are somewhat roused from their slumber, but have rejected the Scheme of Finance of the 18th March last wh. I fear will have a bad effect on the Credit of the money of the other States that have agreed to the measure. Governor Jefferson has transmitted us a State of the Virginia Troops taken from the Last returns by wch it appears we have in the different Corps 4011 men in Service to the 30th Sept. & for the War or longer period than the 30th Sept. next, including those captured in Charles Town—This surprises me but the fact appears to be so and where they are or what has become of them is strange. I cannot inform you whether our Legislature have ordered a Draught to fill up the deficiencies as we have no Mail this week from the Southward it stoping at Annapolis for want of a Rider to bring it to this place, the last Rider having quited the Business. with great esteem I am Dr Sr Yr obt hum: servt

Jos: Jones

